      Case 3:20-cv-00005-JAJ-CFB Document 56 Filed 02/03/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                              (EASTERN DIVISION)


JOHN DOE, and all others similarly            Case No. 3:20-CV-0005-JAJ-CFB
situated,

       Plaintiffs,

v.                                           JOINT AGENDA FOR FEBRUARY
                                              3, 2021 STATUS CONFERENCE
GREGORY S. STEPHEN,
BARNSTORMERS BASKETBALL,
INC. d/b/a BARNSTORMERS
BASKETBALL OF IOWA, AMATEUR
ATHLETIC UNION OF THE UNITED
STATES, INC. and ADIDAS
AMERICA, INC.

       Defendants.


      Counsel for Plaintiffs and Defendant Barnstormers Basketball, Inc. have

convened and agree that there are no pending issues between them that require

attention at the Status Conference scheduled for February 3, 2021.




                                         1
             Case 3:20-cv-00005-JAJ-CFB Document 56 Filed 02/03/21 Page 2 of 2




                  Certificate of Service                           GREFE & SIDNEY, P.L.C.
The undersigned certifies that the foregoing instrument
was served upon the parties to this action by serving a copy
upon each of the attorneys listed as receiving notice on           By: /s/ Guy R. Cook ________________
February 3, 2021, by email.
                                                                         Guy R. Cook, AT0001623
/s/ Guy R. Cook
                                                                   By: /s/ Laura N. Martino_____________
Copies to:
                                                                         Laura N. Martino, AT0005043
Martha L. Shaff
Brandon W.Lobberecht                                               By: /s/ Benjamin T. Erickson_________
Betty, Neuman & MCMahon, P.L.C.
1900 East 54th Street                                                    Benjamin T. Erickson, AT0012927
Davenport, IA 52807-2708
mls@bettylawfirm.com
bwl@bettylawfirm.com
                                                                      500 E. Court Ave., Ste. 200
                                                                      Des Moines, IA 50309
ATTORNEYS FOR DEFENDANT, BARNSTORMERS                                 Phone: 515/245-4300
BASKETBALL, INC. d/b/a BARNSTORMERS
BASKETBALL OF IOWA
                                                                      Fax: 515/245-4452
                                                                      gcook@grefesidney.com
Matthew A. Levin, Pro Hac Vice                                        lmartino@grefesidney.com
Stanton Gallegos, Pro Hac Vice
MARKOWITZ HERBOLD PC                                                  berickson@grefesidney.com
1455 SW Broadway, Suite 1900
Portland, OR 97201
MattLevin@MarkowtizHerbold.com
                                                                   ATTORNEYS FOR PLAINTIFF
StantonGallegos@MarkowitzHerbold.com

Connie Alt
Molly Parker
SHUTTLEWORTH & INGERSOLL, P.L.C.
115 3rd St. SE, #500
Cedar Rapids, IA 52401
cma@shuttleworthlaw.com
mmp@shuttleworthlaw.com

ATTORNEYS FOR DEFENDANT ADIDAS AMERICA,
INC.

Jeffrey L. Goodman
Nicole L. Keller
Goodman Law, P.C.
1501 42nd Street.Suite 300
West Des Moines, IA 50266
jeff@golawpc.com
nicole@golawpc.com

ATTORNEYS FOR DEFENDANT AMATEUR ATHLETIC
UNION OF THE UNITED STATES, INC.




                                                               2
